March 21, 2011 THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus Emerging Markets Debt Local Currency Fund Supplement to Prospectus dated October 1, 2010 The following information supplements the information pertaining to the fund’s Class I shares contained in the section of the fund’s Prospectus entitled “Shareholder GuideChoosing a Share ClassClass I shares”: Class I shares of the fund are offered to certain institutional clients of a BNY Mellon investment advisory subsidiary, provided that such clients are approved by Dreyfus. March 21, 2011 THE DREYFUS/LAUREL FUNDS TRUST -Dreyfus Emerging Markets Debt Local Currency Fund Supplement to Statement of Additional Information dated October 1, 2010 The following information supplements the information pertaining to the Fund’s Class I shares contained in the section of the Fund’s Statement of Additional Information entitled “How to Buy Shares”: Class I shares of the Fund are offered to certain institutional clients of a BNY Mellon investment advisory subsidiary, provided that such clients are approved by Dreyfus.
